Citation Nr: 1629898	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for radiculopathy and radiculitis of the right lower extremity.

2. Entitlement to an initial rating in excess of 10 percent for dysthymic disorder, prior to January 11, 2013.

3. Entitlement to a rating in excess of 30 percent for dysthymic disorder, effective January 11, 2013.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Coast Guard from July 1978 through July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's claim for an increased rating for service connected dysthymic disorder.  The Veteran disagreed with that decision and perfected this appeal.

In a June 2014 rating decision, the RO increased the evaluation for dysthymic disorder to 30 percent; however, because this rating constituted only a partial grant of the benefits sought the claim of entitlement to an increased rating for dysthymic disorder remains on appeal.  See AB v. Brown, 6, Vet. App. 35 (1993).

The issue of entitlement to an initial rating in excess of 20 percent for radiculopathy and radiculitis of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period prior to January 11, 2013, the Veteran's service-connected dysthymia disorder was manifest by occupational and social impairment due to mild or transient symptoms; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not show prior to January 11, 2013.

2. For the period beginning January 11, 2013, the Veteran's service-connected dysthymia disorder was manifest by chronic sleep impairment, mild memory loss, flattened affect, and disturbance of motivation and mood; occupational and social impairment with reduced reliability and productivity is not shown at any time during the course of the appeal.  

CONCLUSIONS OF LAW

1. For the period prior to January 11, 2013, the criteria for a rating in excess of 10 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2015).

2. For the period beginning January 11, 2013, the criteria for a rating in excess of 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320   (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with appropriate examinations in January 2010 and January 2013.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, and diagnoses, and the findings were supported by medical rationale, the Board finds that both the VA examinations of record are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In July 2015, the Board found that the record was incomplete and upon remand, instructed the RO to obtain any outstanding VA and private medical records pertaining to the Veteran's claim on appeal.  Upon remand, the RO reached out to the Veteran in an attempt to obtain any outstanding medical records.  See Correspondence dated January 15, 2016.  However, the Veteran indicated that he had no additional evidence to submit regarding the appeal.  See Report of General Information dated March 11, 2016.  The Board finds, as a preliminary matter, the RO has substantially complied with the Board's July 2015 remand instructions.  See 38 U.S.C.A. § 5103A(d); See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).  The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.


Applicable Law 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence contains factual findings that demonstrate distinct time periods in which the service-connected dysthymic disorder exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore necessary in this case.  Id. at 510.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's dysthymia disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a rating of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks) weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 65 to 70 for the appeal period in question.  GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected dysthymic disorder is more severe than the assigned ratings contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's dysthymic disorder more nearly approximates the criteria for a higher evaluation.  For the reasons that follow, the Board finds that the overall impairment caused by the Veteran's dysthymic disorder most closes approximates the 10 percent rating criteria prior to January 11, 2013 and the 30 percent rating criteria from January 11, 2014 and thus an increased rating is not warranted.  

Period prior to January 11, 2013

For the period prior to January 11, 2013, the Veteran's treatment records of record are silent as to any treatment for his acquired psychiatric disorder.  

During this same period, the Veteran was afforded a VA examination.  At that time, the Veteran reported working for the state Department of Corrections for the past 22 years.  The examiner noted that the Veteran had good interpersonal relationship, but preferred to preserve his privacy.  Upon mental status examination, the Veteran's affect was constricted but appropriate to the ideation.  He was also coherent, relevant, and goal-directed.  He denied suicidal or homicidal ideation, but did admit feelings of frustration.  He was oriented to person, place, and time, with good concentration, attention span, and memory.  Ultimately, the examiner diagnosed the Veteran with dysthymic disorder and assigned a GAF score of 65.  See VA Examination dated January 7, 2010.  

The Board finds that based on the evidence of record for the period before January 11, 2013 - mainly the 2010 VA examination - a higher evaluation for dysthymic disorder is not warranted.  There's no indication that the Veteran dysthymic disorder caused occupational and social impairment that would amount to a level of occasional decrease in work efficiency.  The Veteran was able to maintain a career with the state Department of Corrections for over 20 years with no evidence of trouble at work.  He reported sleep disturbances in relation to his physical back and bilateral leg disabilities.  While the Veteran complained of being frustrated, his mood was neutral.  There is no evidence of depressed mood, anxiety, suspiciousness, panic attacks, or mild memory loss. 

The Board has considered the lay evidence of record, mainly the Veteran's statements during treatment and examination.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board finds that the Veteran is competent to attest to the symptoms of his dysthymic disorder and finds no reason to question his credibility.  However, the Board finds that such symptoms are adequately contemplated by the 10 percent rating currently assigned.

Period beginning January 11, 2013

The Veteran was afforded a more recent VA examination in January 2013.  At that time, the Veteran reported that he still worked with the Department of Corrections and was in a long term relationship for the past 11 years.  Symptoms of his dysthymic disorder included chronic sleep impairment, mild memory loss, flattened affect, low energy, poor concentration, irritability and disturbance of motivation and mood.  The examiner assigned a GAF score of 65, reasoning that while the Veteran did have occupational and social impairment due to mild or transient symptoms, in general, he was functioning well.  See VA Examination dated January 11, 2013.  

Subsequent treatment records do not show any treatment for the Veteran's dysthymic disorder.  At one point, a treating physician noted that no signs or symptoms of dysthymic disorder.  See VA Treatment Record dated March 11, 2014.  On another date, mild depression was noted.  See VA Treatment Records dated September 25, 2014.  

Another VA examination was obtained in April 2015.  At that time, the Veteran reported symptoms of depressed mood and disturbances of motivation and mood.  He indicated that he was retired, but worked as a vice commander of a local Veteran Service Organization.  He also indicated that he had a membership of a fishing club, but spent most of the day with solitary activities.  He reported that his 13 year relationship was generally supportive.  The examiner assigned a GAF of 70 and noted occupational and social impairment due to mild transient symptoms.  See VA Examination dated April 16, 2015.

The summary of the evidence for the period beginning January 11, 2013 shows that the Veteran's dysthymic disorder symptoms have manifest predominantly by depressed mood, chronic sleep impairment, irritability, and poor concentration.  Since that time, the Veteran continued to steadily manifest these symptoms.  He has maintained a relatively high GAF score range of 65 to 70.   The Board finds that the severity of the Veteran's symptoms since January 11, 2014 most nearly approximates that which is contemplated by the 30 percent rating under Diagnostic Code 9433.

In reaching this conclusion, the Board has again considered the Veteran's lay statements.  While the Board finds that the statements are both competent and credible, the symptoms as described by the Veteran are adequately contemplated by the assigned 30 percent rating.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The above evidence reflects that the Veteran has had neither the symptoms nor overall impairment indicated by the criteria for a disability evaluation higher than 10 percent prior to January 11, 2013 or 30 percent thereafter.  The assigned staged ratings accurately depict the Veteran's disability at all relevant times during the appeal period.  As such, higher ratings are not warranted.  See Vazquez-Claudio, 713 F.3d at 117-18 (finding that an evaluation under 38 C.F.R. § 4.130 is "symptom-driven" meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation).  


ORDER

Entitlement to an initial rating in excess of 10 percent for dysthymic disorder, prior to January 11, 2013 is denied.

Entitlement to a rating in excess of 30 percent for dysthymic disorder, effective January 11, 2013 is denied.



REMAND

The issue of entitlement to an initial rating in excess of 20 percent for radiculopathy and radiculitis of the right lower extremity is remanded for further development.  

The Veteran has been afforded two VA examinations in relation to this claim.  In 2010, the VA examiner reported that the Veteran's radiculopathy of the right lower extremity only affected his peroneal, tibial, and sciatic nerves and caused decreased sensation in his right lower extremity.  The examiner also indicated that while paralysis was absent, both neuritis and neuralgia were present.  

The Veteran was afforded a second VA examination in 2014.  At that time, the examiner noted severe incomplete paralysis of the following nerves in relation to the disability: external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous in the thigh, and ilio-inguinal.  Moderately-severe incomplete paralysis was noted in the sciatic nerve.  The 2014 examiner did not comment on whether either neuritis or neuralgia were present.  In this regard, the Board notes that under 38 C.F.R. § 4.123 the maximum assignable rating for peripheral neuritis characertized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is equal to severe, incomplete paralysis.  If such symptoms are not present, the maximum rating for neuritis will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Similarly, under 38 C.F.R. § 4.124, the maximum assignable rating for peripheral neuralgia characherized usually by a dull and intermittent pain of typical distribution as to identify the nerve is moderate incomplete paralysis.  

The Board finds that another examination is necessary to determine whether neuritis and/or neuralgia are present in any of the nerves and whether the symptoms of the nerves related to the Veteran's service-connected radiculopathy and radiculitis overlap.  See 38 C.F.R. § § 4.123 and 4.124; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's bilateral radiculopathy condition.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) .

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected radiculopathy and radiculitis in the right lower extremity.  The examiner should be provided access to the claims folder and it should be reviewed in connection with the examination.  Following full review of the record, the examiner must offer an opinion on the following:

a) Whether neuritis and/or neuralgia are present in the nerves related to the Veteran's service-connected radiculopathy and radiculitis condition in the right lower extremity;

b) For the nerve conditions related to the Veteran's service-connected radiculopathy and radiculitis condition in the right lower extremity, the examiner should note which conditions manifest in the same symptoms, i.e. which nerve conditions cause an overlap in symptoms.  

3. After all development outlined above is completed, the RO should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


